Blackford, J.
Assumpsit on several promissory notes, brought by the assignee of the payee against the maker. Pleas, 1st, Nil debet; 2d, Payment; to the first of which the similiter was added; and to the second, there was a replication in denial.
There was a third plea in bar as follows: Actio non; the notes were assigned to the plaintiff for the purpose of collection *198only; the proceeds being intended to be credited on certain notes executed by the assignor to Hanna and 'Vermilya, and’ left in the hands of the plaintiff and his partner for collection, &c. To this plea there was a general demurrer.
II. Cooper, for the appellant.
The issues on the first and second pleas were found for the plaintiff. The demurrer to the third plea was overruled, and *the plaintiff refusing- to withdraw the demurrer and reply, final judgment was rendered for the defendant.
There can be no doubt but that the third plea is bad. It admits the assignment, but says that the assignee was to collect the money, and apply the proceeds to the payment of a debt of the assignor. The legal interest of the note, according to the plea, was in the plaintiff, and that authorized him to sue on the note in his own name. What disposition was to be made of the money after it was collected is another affair, with which the mere right to sue on the note has no connection.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.